Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim amendments:
	Independent claim 1 has been amended: The division of the message elements (data and standard messages) are sent in separate channels
	That the “standard message” includes GNSS location and status information
	The data message enables relative position calculation to a higher accuracy than the GNSS location information.
	That the data message are sent in the second channel outside of the protocol during a single transmission event which includes the standard message.
Cancelled Claims:
	Claim 5 has been cancelled (its elements have been integrated into claim 1 and expanded on)
New Claims:
	Claims 15-20 have been newly amended, no new subject matter not previously disclosed was found thus they claims will be judged on their merits.
Allowable Subject Matter
Claims 1-4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Independent claim 1, the amendment specific that the “standard message” contains GNSS data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “METHOD AND APPARATUS TO DETERMINE RELATIVE LOCATION USING GNSS CARRIER PHASE”, US 20210263165 A1, Zheng et al; “METHOD AND DEVICE FOR DETERMINING NAVIGATION INFORMATION”, US 20200191978 A1, Stahlin; “COLLABORATIVE IMPROVEMENT OF A VEHICLE'S POSITIONING”, US 20180114441 A1, Marmet et al; “ADAPTIVE TRIGGERING OF RTT RANGING FOR ENHANCED POSITION ACCURACY”, WO 2016148810 A1, Nallampatti et al; “RELATIVE POSITION DETECTING APPARATUS, AND RELATIVE POSITION DETECTING SYSTEM”, US 20110037647 A1, Tajima et al;
	Zheng et al teaches a vehicle cooperative positioning system, effective filing date after applicant’s.
	Stahlin teaches a cooperative positioning system which includes map matching/detection of the environment to improve the cooperative positioning result/accuracy. Effectively filed after the applicant.

	Nallampatti et al teaches a vehicle positioning system which includes use of timestamps on message to determine positions between vehicles, however to coordinate correction or other procedures suggesting a Procrustes/scaling are taught. Nallampatti et al does teach the switching to a different “mechanism” for determining positions if the error of the first mechanism/method is too high (similar to applicant’s discarding of results if the error it too high). Nallampatti teaches that the “mechanisms” (position calculation methods) have different communication channels, relating to applicants “data” and “standard” messages/channels. 
	Tajima et al teaches a vehicle relative positioning system which includes the transmissions between three or more vehicles, however no teachings to anticipate/render obvious the specific method/steps of claim 1 are found in the reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661